Citation Nr: 1108993	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  05-25 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel



INTRODUCTION

The Veteran had active service from November 1978 to November 1982 (United States Air Force); November 1983 to December 1983 (United States Marine Corps); and from May 1984 to December 1984 (United States Army).

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which denied service connection for PTSD.

The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  As will be explained herein, the matter on appeal in this case includes consideration of service connection for PTSD, and for psychiatric disorders other than PTSD, including recently diagnosed schizoaffective disorder.  In this regard, the Board notes that the denial of a service connection claim for a nervous disorder was confirmed in a final rating decision of July 1998.  However, the Veteran's original service connection claim for PTSD was not raised until October 2003 and is not subject to finality as it arises from the March 2004 rating decision on appeal.  Accordingly, in the interest of fairness and simplicity, the service connection claim for PTSD and the ancillary issue of entitlement to service connection for a psychiatric disorder other than PTSD will be addressed on the merits, as there is no finality issue impeding such consideration.  Accordingly, the Board has characterized the claim more broadly as reflected on the cover page.  

In May 2006, the Veteran failed to appear for a scheduled hearing to be held before a Decision Review Officer of the RO.  He also failed to appear for a travel Board hearing scheduled for December 2007.  Subsequently, he has not provided any explanation for the failure to appear nor has he requested a rescheduled hearing.  The case will therefore be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.704.

This case was previously before the Board in March 2008 at which time it was remanded for additional development.  Substantial, rather than absolute or strict, remand compliance is the appropriate standard for determining remand compliance under Stegall v. West, 11 Vet. App. 268 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  As will be explained herein, there has not been substantial compliance with the Remand directives and additional development is required as to both components of the claim relating to establishment of service connection for PTSD and a psychiatric disorder other than PTSD; accordingly, a Remand is required.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

With respect to the service connection claim a psychiatric disorder to include PTSD, further development is required.  

The Veteran's claim for both PTSD and a psychiatric disorder other than PTSD, is based on reports of military sexual trauma (MST) claimed to have occurred repeatedly during his three periods of service with the United States Air Force, Marine Corps, and Army, between 1978 and 1984.  

Service connection for PTSD in particular requires: (1) medical evidence diagnosing the condition in accordance with the American Psychiatric Association's Diagnostic and Statistical Manual of Medical Disorders (4th ed. 1994) (DSM-IV), (2) credible supporting evidence that the claimed in-service stressors actually occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor(s).  See 38 C.F.R. §§ 3.304(f), 4.125(a); see also Cohen v. Brown, 10 Vet. App. 128, 137-138 (1997).

Under 38 C.F.R. § 3.304(f)(4) (2010), if a PTSD claim is based on inservice personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(4); See also Bradford v. Nicholson, 20 Vet. App. 200 (2006), in which the Court found that VA neglected to comply with 38 C.F.R. § 3.304(f)(3) [recodified at (f)(4) and recently again at (f)(5)], that requires that, when claimants allege post-traumatic stress disorder on the basis of in-service personal assault, VA must advise them of alternative sources of evidence for proving the occurrence of personal assault before denying their claims.

On July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  75 Fed. Reg. 39843 (July 13, 2010); see also 75 Fed. Reg. 41092 (July 15, 2010)(correcting effective and applicability dates).  The final rule amended 38 C.F.R. § 3.304(f), by redesignating current paragraph (f)(3) and (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) which apply to stressors claimed as related to a Veteran's fear of hostile military or terrorist activity; stressors not alleged in this case.  While effective on July 13, 2010, this final rule applies to any application for service connection for PTSD that was appealed to the Board before July 12, 2010 but not decided by the Board as of that date.  However, VA has indicated that these regulatory changes do not apply in cases where service connection for PTSD is sought as due to personal assault, as is the case here.  See VBA Training Letter 10-05.

In the previous Board Remand issued in March 2008, it was noted that the RO had requested service personnel records for all periods of the Veteran's active duty, but that only records from his second period of active duty were received and associated with the claims files.  The Board observed that it appeared that the RO's request was made using the Veteran's current Social Security number, rather than the Social Security Number he used during active duty and noted that a January 1995 record from the SSA confirmed that both Social Security numbers were associated with the Veteran.  On remand, it was requested that a new search for the Veteran's service personnel records be made using the Social Security number he served under because those records may include evidence relating to the claim, such as containing examples of the behavior changes contemplated by 38 C.F.R. § 3.304(f)(3).  See 38 C.F.R. § 3.159(c)(2).  

In September 2010, a search for the Veteran's service personnel records was undertaken; however, none were found.  The Board observes that the search was again conducted using only the Veteran's current Social Security number, rather than the Social Security number he used during active duty, as is shown on all 3 of his DD 214 Forms on file.  The Court has held that RO compliance with a Remand is not discretionary, and that if the RO fails to comply with the terms of a Remand, another Remand for corrective action is required.  Stegall v. West, 11 Vet. App. 268 (1998).  As such, a search for the Veteran's personnel records using the Social Security number he used during active duty must be conducted and will be ordered in the Remand.   

Also requested in the March 2008 remand was a VA examination to rule in or exclude a diagnosis of PTSD according the DSM-IV criteria with instructions to the effect that if PTSD was diagnosed, the examiner specify the stressor or stressors used as the basis for the diagnosis and whether the stressors found to be established by the record were sufficient to produce a diagnosis of PTSD.  A VA examination was conducted in January 2010.  The Veteran did not report having any stressors, the examiner indicated that it was not clear whether they did not exist or the Veteran did not want to discuss them.  There was no mention of MST.  A DSM-IV diagnosis of schizoaffective disorder was made and his Axis IV stressor was identified as mild stress due to isolation.  The examiner explained that a diagnosis of PTSD was not supportable due to lack of PTSD symptoms and no reported stressors.  The Board notes that prior evidence on file includes a March 2006 VA psychiatric evaluation which appears to be in the DSM-IV format and which reflects that the Axis I diagnoses included PTSD, childhood and MST related.  

Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009), in which the Court held that the scope of a service connection for a mental health disability claim includes any mental disorder that may be reasonably encompassed by the claimant's description of the claim, the Board notes that as mentioned above, schizoaffective disorder was diagnosed upon VA examination of 2010.  However no opinion was provided addressing whether this condition was etiologically related to the Veteran's service to include as a result of MST reportedly occurring therein.  

At this point, the evidence on file contains conflicting information regarding the matter of whether a diagnosis of PTSD is warranted and no VA opinion addressing whether a psychiatric disorder other than PTSD is etiologically related to service.  Further complicating the matter is the relative scarcity of documentation or lay information relating to the Veteran's claimed MST.  In this regard, it is unclear why the Veteran failed to provide any stressor information at the 2010 VA examination.  

The United States Court of Appeals for Veterans Claims (Court) has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicolson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion . . . must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  In light of the information provided above, a request for supplemental medical examination is warranted in this case.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2010) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  In conjunction with this additional development, VA will submit any evidence that it receives to the examiner for an opinion as to whether it indicates that a personal assault occurred, as is permissible under 38 C.F.R. § 3.304(f)(4) (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran shall be afforded an opportunity to submit or identify any additional evidence relevant to his service connection claims for a psychiatric disorder to include PTSD.  The RO shall assist the Veteran in obtaining any such evidence identified which has not already been obtained for the record.

2.  Issue the Veteran a stressor development letter and request that he provide detailed information addressing his claimed service-related stressors, to include identifying dates, locations, persons involved and any investigative reports which might assist in corroborating his claimed stressors.  This letter shall be compliant with 38 C.F.R. § 3.304(f)(4), as required for PTSD claims based on in-service personal assault or harassment.  See also Gallegos v. Peake, 22 Vet. App. 329, 336-37 (2008); Bradford v. Nicholson, 20 Vet. App. 200 (2006).  In particular, this notice must advise the Veteran that he may submit alternative forms of evidence to corroborate his account of an in-service assault and that behavioral changes may constitute credible supporting evidence of the stressor.  Please also attach a VA Form 21-0781a, Statement in Support of Claim for PTSD Secondary to Personal Assault.  Allow the Veteran additional time to submit such evidence after receipt of the letter.

3.  The RO or AMC should obtain service personnel records from the Veteran's three periods of active duty.  Requests for these records should be made using the Veteran's former social security number, as shown on his three DD 214 Forms on file.  All attempts to obtain those records should be documented in the claims folders.  The RO or AMC should continue its attempts to obtain those records until it is reasonably certain that further attempts would be futile or that the records do not exist.  In such event, the unavailability of these records should be annotated for the file.  

4.  The RO shall arrange for a psychiatric examination of the Veteran.  The claims file must be reviewed by the examiner in conjunction with the examination.  The examiner should elicit from the Veteran a detailed lay history of his reported stressors to the extent possible and this history should be documented in the examination report.  Based on review of the record and examination of the Veteran, the examiner must provide opinions that respond to the following:

a) Identify, by psychiatric diagnosis, each and every chronic psychiatric disability entity found.  Specifically address whether a diagnosis of PTSD made in accordance with DSM-IV criteria is warranted.  If the criteria for a diagnosis of PTSD are not met, please explain why the criteria for such diagnosis are not met.

b) Review the Veteran's service treatment records, lay history and stressor information for indications of military sexual trauma or physical trauma, as reported by the Veteran.  In this regard, please note in the examination report the presence of absence of any signs/indicators of change of behavior or performance in service (or thereafter as relevant) that are corroborative that such a stressor occurred.  Upon review of the pertinent evidence, the examiner is requested to opine as to whether evidence indicates that personal assault/trauma occurred as reported, as provided under 38 C.F.R. § 3.304(f)(4) (2010).

c) If a DSM-IV diagnosis of PTSD is made, the examiner should specify the stressor or stressors used as the basis for the diagnosis and whether the stressors is sufficient to produce/support a diagnosis of PTSD.  The examiner also should specify whether there is a link between the Veteran's current symptomatology and any in-service stressor found to be established by the record.  The examiner should opine whether it is at least as likely as not that any current psychiatric disorder, including PTSD, had its onset during the Veteran's active duty service, or is etiologically related thereto. 

d) If an acquired psychiatric disability other than PTSD is diagnosed, the examiner should opine (as to each diagnosis) whether it is at least as likely as not (i.e., 50 percent or greater probability) that such originated during active service or the first post-service year, or is otherwise etiologically related to one of more of the Veteran's three periods active service extending from November 1978 to December 1984.

As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

e) The examiner must explain the rationale for all opinions provided.  If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the reviewer should clearly and specifically note this in the report, and explain why this is so.

5.  The RO/AMC shall then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

6.  Following the directed development, the RO must readjudicate the service connection claims for a psychiatric disorder to include PTSD, with consideration of all pertinent evidence added to the record since the issuance of the November 2010 SSOC.  If the claim service connection claim for a psychiatric disorder to include PTSD remains denied, the RO shall issue the Veteran and his representative a Supplemental Statement of the Case.  Thereafter, the case should be returned to the Board, if in order, for appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


